UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6272



JAMES EDWARD WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WAKE COUNTY; PITT COUNTY; CRAVEN COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-173-5-BR)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Williams, Appellant Pro Se.    Shelley Tager Eason,
COUNTY ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North
Carolina; Andrew Harrison Downes Wilson, BARBER & ASSOCIATES,
Greenville, North Carolina; JoAnne Keeler Burgdorff, PITT COUNTY
LEGAL DEPARTMENT, Greenville, North Carolina; James Russell Sugg,
Sr., Scott Christopher Hart, SUMRELL, SUGG, CARMICHAEL, HICKS &
HART, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
           James Edward Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Williams v. Wake County, No. CA-01-173-5-BR (E.D.N.C. Jan. 22,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -